Citation Nr: 0739463	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-34 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability, including as due to exposure to herbicides.

2.  Entitlement to service connection for a skin disability 
of the legs, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
December 1966, and from March 1967 to April 1983.  The 
veteran's active duty included honorable service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, among other things, denied the 
benefits sought on appeal.  The veteran appeared and gave 
testimony before the Board in September 2006 and a 
transcript of that hearing is part of the record.

The Board notes that the veteran initially appealed the RO's 
denial of service connection for a left foot disability and 
for a right ear disability.  In his VA Form 9, Appeal to the 
Board of Veterans' Appeals, submitted in October 2005, 
however, he limited his appeal to the two issues set forth 
on the title page of this decision.  Although the Board 
allowed the veteran to give testimony concerning his left 
foot and right ear at his September 2006 personal hearing, a 
review of the record reveals that the testimony cannot be 
construed as perfecting his appeal with respect to those two 
issues as the testimony was received over one year after the 
appealed rating decision and over sixty days after the 
issuance of the September 2005 Statement of the Case.  See 
38 C.F.R. §§ 20.200, 20.202 and 20.302 (a substantive appeal 
must generally be filed within sixty days from the date that 
the agency of original jurisdiction mails the statement of 
the case to the appellant, or within the remainder of the 
one-year period from date of mailing of the notification of 
the determination being appealed, whichever period ends 
later).  Consequently, the veteran's testimony will be 
construed as a request to reopen the previously denied 
claims and are referred to the RO for appropriate action.

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has focal dystonia of the left upper 
extremity that began after his period of service and is not a 
consequence of injury or disease experienced during service.

3.  The veteran does not have a left upper extremity disorder 
medically shown to be a consequence of exposure to 
herbicides.


CONCLUSION OF LAW

A left hand disability was not incurred in or aggravated by 
active service nor is such a disability due to or presumed to 
be a consequence of exposure to herbicides.  38 U.S.C.A. 
§ 1110, 1116, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in November 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims of entitlement to service connection on a 
direct basis, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  

The Board notes that, during the course of the veteran's 
appeal, he raised the theory of service connection for a left 
hand disability as secondary to exposure to herbicides, but 
VA has not provided him with specific notice of the evidence 
necessary to substantiate such a claim.  A review of the 
record reveals that the essential fairness of the appeal 
process has not been compromised by the lack of notice 
specific to one of the veteran's theories of entitlement to 
service connection and he is not prejudiced by the Board 
issuing a decision at this time.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) (burden is on VA to show that 
error in notice was not prejudicial); see also Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Specifically, the veteran has demonstrated an awareness of 
the evidentiary requirements involving the claim and he 
acknowledged in his testimony before the Board in September 
2006 that he had never been advised that his left hand 
disability was due to herbicide exposure and, in fact, had 
been told by neurologists that "it can't be that," (pages 9 
and 10 of the transcript) showing that there is no medical 
evidence that has not been obtained to substantiate the claim 
of service connection due to exposure to herbicides.  Thus, 
because the medical evidence of record includes an opinion 
ruling out the possibility of the left hand disability being 
related to exposure to herbicides and the veteran advised VA 
in April 2006 that he had no additional evidence to identify 
or submit to substantiate his claim, the Board finds that he 
is not prejudiced by a lack of notice of the elements 
specific to his alternate theory of entitlement that was not 
initially raised in his September 2004 claim as there can be 
no other evidence to identify or submit to substantiate the 
claim.  The Board also finds that the veteran is not 
prejudiced by the Board addressing an aspect of the veteran's 
claim that was not addressed by the RO because he was given 
an adequate opportunity to submit evidence and argument with 
respect to the herbicide aspect of the claim and to address 
the issue of entitlement to service connection for a left 
hand disability at his hearing.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Although there was 
no adjudication after the issuance of the supplemental notice 
in March 2006, the veteran cannot be prejudiced thereby as 
the elements of initial rating and effective date which were 
addressed in that notice are not reached by a denial of the 
underlying benefit.  As such, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
the Board in September 2006.  The Board acknowledges that the 
veteran's representative requested that a VA examination be 
scheduled to be performed with the claims file present; 
however, the Board finds that VA is not required to provide 
such an examination under 38 C.F.R. § 3.159(c)(4) with 
respect to the left hand claim as there is no evidence of an 
in-service event, injury or disease or evidence indicating 
that the current disability of the left hand may be 
associated with any such event.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  As such, the medical record is 
appropriately developed and it appears that all known and 
available records relevant to the issue here being addressed 
on appeal have been obtained and are associated with the 
veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.  Therefore, the merits of his 
claim will now be addressed.

The veteran asserts that he has left hand weakness and 
drawing up of three fingers that he believes either began 
during service or as a consequence of exposure to herbicides 
during service.  He credibly testified that he was able to 
perform his duties as an air policeman and as a law 
enforcement trainer during service without having to obtain 
treatment for a left hand disability.  The veteran stated 
that he fired weapons with his left hand during service 
without difficulty.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.


With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease; Type II 
diabetes; Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers; and, soft-tissue sarcoma.  See 
38 C.F.R. § 3.309(e).

Service medical records do not include any reference to left 
hand disability.  In fact, in March 1983, the veteran injured 
his right hand and was treated for a muscle-skeletal stretch 
and there was absolutely no mention of left hand complaints.  
The veteran was discharged from service in April 1983.

The veteran underwent VA examination in October 1983 and made 
no complaints of a left hand disability.  His musculoskeletal 
system was noted to be normal as was the neurologic 
examination.  

The first post-service treatment record is dated in 1986 and 
includes a complaint of a writer's cramp for about two years.  
At the time, the veteran was pursuing a master's degree and 
did not want to undergo any treatment for the cramping in his 
left hand, which was his dominant hand used for writing.  It 
was noted in March 1986 that the veteran related having been 
exposed to Agent Orange during his service in Vietnam.  The 
treating physician found, however, that the veteran had 
involvement of only three fingers on one hand which was 
indicative of a tendon problem and not a neurologic problem.  
The physician stated that he was unaware of Agent Orange 
causing a peripheral process such as experienced by the 
veteran.  The veteran underwent computed tomography (CT) scan 
and an electro-encephalogram (EEG), both of which were 
normal.  X-rays of the left hand showed mild degenerative 
changes in the metacarpophalangeal joints.

The veteran was evaluated in June 2000 by specialists at a 
Parkinson's and movement disorder clinic for focal dystonia 
of the left upper extremity.  The focal dystonia was noted to 
have been present since 1983.  A handwritten history provided 
by the veteran reflects that he had "encountered a problem 
opening the last 3 fingers on my left hand" since 1983.  The 
veteran began Botox treatment that was reported to provide 
limited relief.  Current treatment records do not include a 
medical opinion linking the focal dystonia to service or to 
herbicide exposure.

In September 2006, the veteran testified before the Board 
that he performed duties during twenty years of service 
without having left hand problems.  He stated that because 
neurologists had been unable to figure out what was wrong 
with his left hand, he assumed it was related to exposure to 
Agent Orange during service.  The veteran testified that he 
did not participate in treatment at VA medical centers.

Given the evidence as outlined above, the Board finds that 
the veteran's left hand disability did not begin during 
service or as a consequence of an event, injury or disease 
experienced during service.  Although the veteran is 
certainly competent to testify as to symptoms such as 
weakness in the hand which is non-medical in nature, he is 
not competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
Interestingly, the veteran does not state that his left hand 
disability began during service, but rather some time in 1983 
which is the year that he was discharged from service.

As outlined above, the medical evidence shows the first 
complaint of left hand problems in 1986, approximately three 
years after discharge from service.  At that time, the 
veteran stated that the problems had been present for about 
two years.  Much later, he stated that they began in 1983.  
Nonetheless, the evidence does not include a medical opinion 
linking the currently diagnosed left arm focal dystonia to 
the veteran's active service and the veteran's treating 
physician specifically found that the disability was not 
associated with exposure to Agent Orange.  It is important to 
note that focal dystonia is not a disability for which a 
presumption of service connection is extended for veteran's 
who were exposed to herbicides in Vietnam.  Consequently, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim and the doctrine of reasonable doubt is 
not for application.  See 38 C.F.R. § 3.102.  The veteran may 
be presumed to have been exposed to Agent Orange by way of 
his service in the Republic of Vietnam, but the medical 
evidence specifically refutes the possibility of the left 
hand disability being a result of such exposure.  Therefore, 
because there is no evidence of direct service connection and 
focal dystonia is not a disability presumed to be a result of 
exposure to herbicides, the veteran's claim must be denied.


ORDER

Service connection for a left hand disability, to include as 
due to exposure to herbicides, is denied.


REMAND

Service medical records show that the veteran was diagnosed 
as having nummular eczema in November 1973.  At that time, he 
complained of having skin lesions for three years that came 
and went and were worse in the winter months.  The veteran 
testified before the Board in September 2006 that he has 
continued to have such lesions since that time, specifically 
stating that they were worse in the winter.  His current 
treatment records show a history of jungle rot as reported by 
the veteran and treatment for a fungus of the enteroccus 
species.  As such, the Board finds that VA is required to 
obtain a medical opinion to determine if the current skin 
disability is a continuation of the disability that began 
during service.  See 38 C.F.R. § 3.158(c)(4) and McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all medical evidence with 
respect to the veteran's treatment for skin 
disorders is obtained and associated with the 
claims folder.

2.  Schedule the veteran for a dermatology 
examination to determine the nature and 
etiology of his skin complaints regarding his 
lower extremities.  The veteran's claims 
folder must be made available to the examiner 
and the examiner is requested to provide 
comments on his/her review of the service 
medical records and post-service treatment 
records, including the September 2006 
cultures.  The examiner should render all 
appropriate diagnoses and for each one state 
whether it is at least as likely as not that 
the disability began during service or as a 
consequence of service, including as due to 
exposure to herbicides in the Republic of 
Vietnam.  For each opinion expressed, a 
complete rationale is required.

3.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


